Citation Nr: 1341744	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

3.  Entitlement to a compensable initial evaluation for a right fifth metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to February 1982.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a Veterans Law Judge at his local RO.  The Veteran received notification in April 2011 that he was scheduled for a hearing on June 24, 2011.  The Veteran did not appear at the hearing.  However, in a statement received in August 2011, he reported that he did not appear for his June 24, 2011 "C&P" because he was incarcerated and did not receive word of the impending hearing.  He then stated he had been released and would appear for a hearing.  In the November 2013 informal hearing presentation, the Veteran's representative reiterated the Veteran's earlier explanation as to why he did not appear for the hearing as well as the request for scheduling a new hearing.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

